Citation Nr: 0013005	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic right hand 
injury residuals.  

2.  Entitlement to service connection for chronic right wrist 
injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active service from May 1979 to September 
1980.  This appeal 


arises from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for chronic right hand 
injury residuals and chronic right wrist injury residuals.  
The veteran has been represented throughout this appeal by 
the American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was treated for a right hand soft tissue 
injury during active service which resolved without chronic 
residuals.  

3.  A chronic right hand disability was not shown during 
active service or at any time thereafter.   

4.  A chronic right wrist disability was not shown during 
active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic right hand 
injury residuals.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic right wrist 
injury residuals.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for Department of Veterans 
Affairs (VA) benefits shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), the Court of Appeals for the 
Federal Circuit held that the VA has a duty to assist only 
those claimants who have established well-grounded claims.  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran is seeking service connection for chronic right 
hand injury residuals and chronic right wrist injury 
residuals.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the veteran has submitted 
a well-grounded claim with respect to each of these issues.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  


I.  Chronic Right Hand Injury Residuals

The veteran's service medical records indicate that he was 
seen for right hand complaints.  A January 1980 Army 
treatment record indicates that the veteran sought treatment 
for a right hand injury.  He reported that he had been pushed 
into a fire hydrant.  On examination of his right hand, the 
veteran exhibited moderate swelling of the dorsal surface and 
decreased handgrip strength.  Contemporaneous X-ray studies 
of the veteran's right hand were reported to be negative.  An 
impression of a soft tissue injury was advanced.  A July 1, 
1980 treatment entry notes that the veteran complained of 
right hand pain of two days' duration.  On examination, the 
veteran demonstrated an "unlimited" right hand range of 
motion with tenderness and edema.  Contemporaneous X-ray 
studies revealed dorsal metacarpal swelling.  The veteran was 
instructed to not lift heavy objects with his right hand and 
to not do push-ups.  A diagnosis was not advanced.  A July 
17, 1980 treatment entry states that the veteran complained 
of intermittent right hand pain.  Treating Army medical 
personnel noted a good right hand range of motion and no 
swelling.  An impression of "?" was advanced.  At his July 
1980 physical examination for service separation, the veteran 
was reported to be unable "to sign" due to a right hand 
injury.  The examiner identified no right hand abnormalities.  

In his November 1998 substantive appeal, the veteran stated 
that he had been incarcerated at the DeSoto Correctional 
Institution, Arcadia, Florida, from 1981 to 1985.  He 
advanced that he had received medical treatment at that 
facility and the VA had not requested the clinical 
documentation associated with such treatment.  

While the veteran's service medical records confirm that he 
was treated for a right hand soft tissue injury, the report 
of his July 1980 physical examination for service separation 
identify no right hand abnormalities.  Such findings are 
consistent with a determination that the veteran's inservice 
right hand injury resolved itself without chronic residuals.  
There is no post-service clinical documentation of record.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Indeed, the veteran's claim is supported solely by his 
accredited representative's and his own lay statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disability, such 
statements may not be considered as competent evidence.  The 
veteran's beliefs, even when firmly held, are not competent 
and do not establish a well-grounded claim.  

As the record lacks competent evidence establishing that a 
chronic right hand disability originated during active 
service, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  The veteran is informed that if he 
is able to produce competent evidence attributing the onset 
or aggravation of the claimed disorder to active service, he 
should petition to reopen his claim.  


II.  Chronic Right Wrist Disability

At his July 1980 physical examination for service separation, 
the veteran was reported to be unable "to sign" due to a 
right hand injury.  The examiner observed that the veteran 
wore an ace wrap on his right wrist.  An impression of 
"strain" was advanced.  There is no post-service clinical 
documentation of record.  

While the veteran apparently exhibited a right wrist sprain 
at his July 1980 physical examination for service separation, 
there is no competent evidence establishing that the veteran 
currently exhibits chronic right wrist injury residuals or 
any other chronic right wrist disability.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim is supported solely by his accredited 
representative's and his own lay statements on appeal.  The 
Court has held that lay assertions of medical causation do 
not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence. 

As the record lacks competent evidence establishing that a 
chronic right wrist injury residuals originated during active 
service, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  The veteran is informed that if he 
is able to produce competent evidence attributing the onset 
or aggravation of the claimed disorder to active service, he 
should petition to reopen his claim.  


III.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  


When addressing whether a claim is well-grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The doctrine of doubt is not 
applicable where a claim is not well-grounded as there is no 
evidence to weigh or balance.  


IV.  Duty to Assist

In his November 1998 substantive appeal, the veteran asserted 
that the RO had not requested clinical documentation 
associated with his medical treatment during a period of 
incarceration between 1981 and 1985.  In the absence of a 
well-grounded claim, the VA has no duty to obtain these 
records or to otherwise assist the veteran in developing the 
facts pertinent to his claim.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Morton v. West, 12 Vet. App. 477 (1999).  


ORDER

Service connection for chronic right hand injury residuals is 
denied.  Service connection for chronic right wrist injury 
residuals is denied.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

